UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6727


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALEB K. OTSIBAH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:11-
cr-00157-PWG-4; 8:13-cv-02193-PWG)


Submitted:   September 15, 2014          Decided:    September 24, 2014


Before AGEE and      KEENAN,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Caleb K. Otsibah, Appellant Pro Se.     James I. Pearce, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; David Ira Salem,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Caleb K. Otsibah seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.     § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable         jurists     would      find    that     the

district       court’s      assessment    of       the    constitutional         claims    is

debatable      or     wrong.      Slack   v.       McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Otsibah has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma    pauperis,       and    dismiss   the       appeal.         We   deny    Otsibah’s

motion    to    appoint      counsel.         We    dispense      with    oral    argument

because the facts and legal contentions are adequately presented

                                              2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3